



Exhibit 10.1


WHOLE FOODS MARKET
2009 STOCK INCENTIVE PLAN
TIME-BASED RESTRICTED SHARE UNIT AWARD AGREEMENT


RECITALS
A.    Whole Foods Market, Inc. (the “Company”) has adopted the Whole Foods
Market 2009 Stock Incentive Plan (the “Plan”) for the purpose of attracting and
retaining the services of selected Team Members, Directors, and Consultants who
contribute to the Company’s success by their ability, ingenuity, and industry
and enabling such individuals to participate in the long-term success and growth
of the Company by giving them a proprietary interest in the Company through the
grant of certain equity-based Awards.
B.    Pursuant to Section 3.2 of the Plan, the Compensation Committee of the
Board of Directors or, in the event that the Compensation Committee of the Board
is not then authorized to act in accordance with the terms of the Plan, the
Board (each as the case may be acting in its capacity as Plan Administrator of
the Plan and hereinafter referred to as the “Committee”), is authorized, in its
sole and absolute discretion, to determine those Team Members, Directors and
Consultants to whom Awards will be granted under the Plan.
C.    Grantee is expected to render substantial future services to the Company
or a Subsidiary Corporation, and this Restricted Share Unit Award Agreement
(this “Agreement”) is executed pursuant to, and is intended to carry out the
purposes of, the Plan.
D.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the Plan.
NOW, THEREFORE, it is hereby agreed as follows:
1.Award of Restricted Share Units. The Company hereby grants to Grantee an Award
of Restricted Share Units (“RSUs”). An RSU is an Award representing an unfunded,
unsecured right to receive a share of Common Stock of the Company, which right
is subject to restrictions, as set forth in this Agreement, until vested.
Grantee:     
Award Date:     
Number of RSUs under Award:
Restrictions on RSUs. Except as otherwise provided in the Plan and this
Agreement, the restrictions on Grantee’s unvested RSUs are that the RSUs shall
be subject to forfeiture by Grantee if Grantee fails to satisfy the vesting
conditions set forth below.
2.Vesting of RSUs. The RSUs awarded hereunder shall vest, and the restrictions
on such RSUs shall lapse, only if Grantee remains in continuous service with the
Company or a Subsidiary Corporation until the applicable anniversary of the
Award Date, as set forth below (each, a “Vesting Date”).
(i)
(ii)
(iii)
(iv)

Notwithstanding the foregoing, all unvested RSUs shall vest, and the
restrictions on such RSUs shall immediately lapse upon the death or Disability
of Grantee. Furthermore, notwithstanding the foregoing, in the event that
Grantee’s employment or service with the Company and all Subsidiary Corporations
is terminated prior to a Vesting Date for any reason other than death,
Disability, or Cause, and the Company and Grantee have entered or do enter into
a separation agreement, the terms of which provide for





--------------------------------------------------------------------------------





immediate or accelerated vesting of the RSUs or negotiation for the immediate or
accelerated vesting thereof, then notwithstanding such termination of employment
or service and notwithstanding the terms of any such separation agreement, no
unvested RSU shall become payable prior to the applicable Settlement Date, as
such term is defined in Section 3 hereof, and furthermore, settlement of any
such unvested RSU shall be contingent on Grantee’s compliance with the terms of
such separation agreement (including any restrictive covenants therein). In the
event that a period set forth in any such separation agreement during which
Grantee is subject to fulfillment of the conditions set forth therein (including
any restrictive covenants) shall lapse prior to a Settlement Date, no settlement
of such RSU shall occur prior to the applicable Settlement Date. If Grantee does
not comply with the terms of such separation agreement (including any
restrictive covenants therein) during any period prior to a Vesting Date, any
remaining RSUs shall be immediately forfeited on the first date on which the
Committee makes a determination of such noncompliance.
3.Settlement of RSUs. Each vested RSU shall be settled during the earliest of
the following periods: (a) if applicable, the 90-day period following Grantee’s
date of death; (b) if applicable, the 90-day period following the date as of
which Grantee is determined to be Disabled; or (c) the period beginning on the
applicable Vesting Date and ending on the later of: (i) the last day of the
calendar year in which such Vesting Date occurs or (ii) the 15th day of the
third calendar month following the applicable Vesting Date (each, a “Settlement
Date”). The Company will settle vested RSUs by issuing to Grantee, on a
one-for-one basis, shares of Common Stock of the Company. In no event shall
Grantee be permitted to designate the taxable year in which settlement of an RSU
shall occur.
4.Dividend Equivalent Rights. Grantee is hereby granted a dividend equivalent
right to accompany each RSU. Upon payment of a dividend to a holder of shares of
Common Stock of the Company, Grantee will be credited with a book entry in an
amount equal to the amount of such per share dividend payment, multiplied by the
number of RSUs granted pursuant to this Agreement that have not been settled
prior to the record date on which such dividends are declared. Upon each Vesting
Date, Grantee shall vest in the number of dividend equivalent rights credited
hereunder that are attributable to the RSUs that vest on such Vesting Date and
shall thereafter receive a cash payment equal to the amount of such dividend
equivalent rights, such cash payment to be made on the Settlement Date on which
such RSUs are settled, as provided in Section 3 hereof.
5.Compliance with Laws and Regulations. Notwithstanding any other provision of
the Plan or the Agreement to the contrary, the grant, vesting and holding of the
Shares by Grantee is expressly conditioned upon compliance with the Securities
Act and all applicable state securities laws. Grantee agrees to cooperate with
the Company to ensure compliance with such laws.
6.Representations and Warranties of Grantee. Grantee represents and warrants to
the Company that Grantee has received a copy of the Plan and has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their terms and conditions. Grantee acknowledges that there are tax consequences
that occur upon the settlement of RSUs, and that Grantee should consult a tax
advisor prior to such time.
7.Restrictions on Transfer. Grantee may not sell, assign, pledge as security or
otherwise transfer or encumber the unvested RSUs, whether voluntary or
involuntary, and if involuntary, whether by process of law in any civil or
criminal suit, action or proceeding, whether in the nature of an insolvency or
bankruptcy proceeding or otherwise.
8.No Right to Continue Service. Nothing in the Plan or this Agreement shall
confer on Grantee any right to continue in the service of, or relationship with,
the Company or a Subsidiary Corporation, or limit in any way the right of the
Company or a Subsidiary Corporation to terminate Grantee’s service at any time,
with or without cause.
9.Tax Consequences.
(a)    Adverse Tax Consequences. The Company shall issue to Grantee IRS Form W-2
or 1099, as applicable, or the equivalent thereof, reflecting the amount to be
reported by Grantee as compensation income for the calendar year(s) in which the
Settlement Date(s) occur. Grantee is ultimately liable and responsible for all
taxes owed by Grantee in connection with his or her receipt of the Award,
regardless of any action the Company takes with respect to any tax withholding
obligations arising hereunder. The Company makes no representation or
undertaking regarding the treatment of any tax withholding in connection with
the grant of the Award or payments made pursuant to this Agreement. The Company
does not commit and is under no obligation to structure the Award to reduce or
eliminate the Participant's tax liability.
(b)    Payment of Withholding Taxes. The settlement of RSUs, and payment of any
dividend equivalent rights to which Grantee is entitled, on each Settlement Date
shall be automatically subject to withholding. The Participant hereby
acknowledges his or her understanding that the Company's obligations under this
Agreement are fully contingent on Grantee first satisfying this Section 9.
Therefore, a failure of Grantee to reasonably satisfy this Section 9, as
determined by the Company in its sole and absolute discretion, shall result in
the termination and expiration of this Agreement and the Company's obligations
hereunder.





--------------------------------------------------------------------------------





(c)    Compliance with the Code. The Award and this Agreement are intended to
comply with Section 409A of the Code. Notwithstanding any other provision in the
Plan or this Agreement to the contrary, in the event the terms of this Agreement
would subject Grantee to taxes or penalties under Section 409A, the Company and
Grantee shall cooperate diligently to amend the terms of this Agreement to avoid
such Section 409A penalties to the extent possible, and/or to adopt such
amendments to this Agreement or take such other actions (including amendments
and actions with retroactive effect) as the Committee determines are necessary
or appropriate for the Award to comply with Section 409A.
10.Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Grantee or the Company to the Plan Administrator for
review. The resolution of such a dispute by the Plan Administrator shall be
final and binding on the Company and Grantee.
11.Entire Agreement. This Agreement is subject to the terms of the Plan, which
is incorporated herein by reference. This Agreement and the Plan constitute the
entire agreement of the parties and supersede all prior undertakings and
agreements with respect to the subject matter hereof. If any inconsistency
should exist between the nondiscretionary terms and conditions of this Agreement
and the Plan, the Plan shall govern and control.
12.Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Grantee shall be in writing and addressed to Grantee
at the address indicated below or to such other address as such party may
designate in writing from time to time to the Company. All notices shall be
deemed to have been given or delivered upon: (a) personal delivery; (b) five (5)
days after deposit in the United States mail by certified or registered mail
(return receipt requested); (c) one (1) business day after deposit with any
return receipt express courier (prepaid); or (d) one (1) business day after
transmission by facsimile or telecopier.
13.Successors and Assigns. The Company may assign any of its rights or
obligations under this Agreement. This Agreement shall be binding upon and inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Grantee’s transferees.
14.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Grantee has executed this
Agreement in duplicate, effective as of the Award Date.


WHOLE FOODS MARKET, INC.
 
 
By:
 
 
 
 
 
GRANTEE
 
 
 
 
 
 
Address: c/o 550 Bowie Street, Austin, TX 78703




